UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 16, 2016 UNIVERSAL DISPLAY CORPORTION (Exact name of Registrant as Specified in Its Charter) Pennsylvania 1-12031 23-2372688 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 375 Phillips Boulevard, Ewing, NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (609) 671-0980 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. (a)The Company held its 2016 Annual Meeting of Shareholders on June 16, 2016. (b)The number of votes represented at the annual meeting, in person or by proxy, was 43,059,575. In determining this number, abstentions and shares held by brokers who have notified us that they lack voting authority with respect to any matter (referred to herein as “broker non-votes”) were deemed present for quorum purposes. The matters voted upon at the annual meeting and the results of the vote on each such matter are set forth below: 1.Election of Directors. Name Votes FOR Votes AGAINST Abstentions Broker Non-Votes Steven V. Abramson Leonard Becker Richard C. Elias Elizabeth H. Gemmill Rosemarie B. Greco C. Keith Hartley Lawrence Lacerte Sidney D. Rosenblatt Sherwin I. Seligsohn * Abstentions and broker non-votes were not considered votes “cast” with respect to the election of directors. 2.Advisory resolution to approve compensation of the Company’s named executive officers. Votes FOR Votes AGAINST Abstentions Broker Non-Votes *Abstentions and broker non-votes were not considered votes “cast” on this proposal. 3.Proposal to ratify the appointment of KPMG LLP as the Company’s independent registered public accounting firm for 2016. Votes FOR Votes AGAINST Abstentions Broker Non-Votes 0 *Abstentions and broker non-votes were not considered votes “cast” on this proposal. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Universal Display Corporation Date: June 20, 2016 By: /s/Sidney D. Rosenblatt Sidney D. Rosenblatt Executive Vice President, Chief Financial Officer, Treasurer and Secretary
